 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NORTH CAROLINA


  MATTHEW BRADLEY,

                              Plaintiff,                 Docket No. 5:19-cv-00249-FL

         - against -

  ANALYTICAL GRAMMAR, INC.

                              Defendant.



                                       NOTICE

PLEASE TAKE NOTICE THAT, as of October 10, 2019, there are not any noticed deficiencies on
the docket for the above-referenced matter.


 Dated: October 10, 2019
 Valley Stream, New York

 Respectfully Submitted:


Richard P. Liebowitz
Liebowitz Law Firm, PLLC
11 Sunrise Plaza, Suite 305
Valley Stream, NY 11580
516-233-1660
Fax: 516-612-2740
Email: RL@LiebowitzLawFirm.com




           Case5:19-cv-00249-FL
           Case 5:19-cv-00438-FL Document
                                 Document 117
                                            Filed  09/30/19
                                                Filed       PagePage
                                                      10/10/19   1 of 16 of 2
Case5:19-cv-00249-FL
Case 5:19-cv-00438-FL Document
                      Document 117
                                 Filed  09/30/19
                                     Filed       PagePage
                                           10/10/19   2 of 26 of 2
